Banke, Judge.
The appellant was convicted of burglary. His appointed counsel has moved to withdraw and asks that the appeal be dismissed pursuant to procedure set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966). We have carefully examined the record and transcript and are satisfied that the appeal is frivolous. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).

Appeal dismissed.


Deen, P. J., and Carley, J., concur.